Citation Nr: 0819743	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2004 and July 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office that 
denied the veteran's claim for service connection for 
bilateral foot disabilities.


FINDINGS OF FACT

The veteran's bilateral foot disabilities (claimed as foot 
problems with pain) first manifested many years after his 
separation from service and are not related to his service or 
to any incident therein.  


CONCLUSION OF LAW

Bilateral foot disabilities (claimed as foot problems with 
pain) were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records in this case have been 
determined to be unavailable.  In May 2003 and June 2007, the 
RO requested the veteran's complete service medical records 
from the National Personnel Records Center (NPRC).  Responses 
from the NPRC dated in August 2003 and June 2007 indicated 
that the veteran's service medical records were unavailable 
and presumed destroyed in a fire in 1973.  When a veteran's 
records have been determined to have been destroyed, or are 
missing, VA has an obligation to search for alternative 
records that might support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Here, VA met that 
obligation by making multiple attempts to secure the 
veteran's service medical records from a variety of sources, 
including from the veteran himself.  In response to these 
requests for information dated in August 2003, March 2006, 
and March 2007, the veteran notified VA that he did not have 
any service medical records in his possession, and was duly 
informed of the unavailability of such records.  Accordingly, 
the Board finds that the RO exhausted all efforts to obtain 
the needed service records.
The veteran contends, in written statements dated in June 
2004, November 2004, and August 2005, that he has bilateral 
foot disabilities that were incurred during his active 
service.  Specifically, the veteran claims that the marching, 
hiking, endurance training, and "forced marches with 
fullpack" that he participated in as a member of the 
infantry gave rise to his current foot problems.  
Additionally, the veteran maintains that while serving in the 
infantry, he was given combat boots to wear, which did not 
have well-designed arch support systems.  

As noted above, the veteran's service medical records have 
been determined to be unavailable.  Significantly, however, 
while the veteran now asserts that his activities in the 
infantry led to his current foot problems, he does not claim 
that he received medical treatment for any foot injuries in 
service.  In light of the veteran's statements, and in the 
absence of any contrary clinical evidence, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claims for 
service connection for bilateral foot disabilities.  38 
C.F.R. § 3.303(b).  

While the veteran maintains that he has experienced 
"discomfort and pain" in his feet "for several years," he 
acknowledges that he did not seek medical treatment until 
relatively recently because he was able to function 
satisfactorily in his daily routine.  The first clinical 
evidence of record showing treatment for foot problems is 
dated in September 2001.  At that time, the veteran was 
treated by a private podiatrist for onychocryptosis (ingrown 
toe nails) on his right and left feet.  He subsequently 
underwent surgery to have his toe nail surgically excised.

The veteran contends that his private podiatrist informed him 
that his service in the infantry was a major causative factor 
in the onset of his current foot problems.  However, that 
assertion is not supported by the clinical evidence of 
record, which is void of any medical opinions linking the 
veteran's current foot problems to his period of active 
service.

VA medical records dated from August 2003 to October 2007 
reflect that the veteran has received ongoing treatment for 
pain in his feet.  Specifically, in records dated in June 
2004 and July 2004 the veteran complained of "short and 
intermittent" foot pain.  He was referred by a VA general 
practitioner for consultation with a prosthetics specialist 
for a cane and with a podiatrist for orthotic inserts.  VA 
medical records dated in November 2004 reflect that the 
veteran reported that his feet felt "much better" and that 
he did not want to wear orthotics any more.  X-rays showed 
his feet to be within normal limits and his foot pain was 
considered "resolved."  Nevertheless, the veteran was 
scheduled for a follow-up podiatry consultation based upon an 
assessment of possible neuroma.  Subsequent VA medical 
records dated in December 2004, January 2006, August 2006, 
and July 2007 reveal that the veteran sought further 
treatment for foot pain.  During that period of time, the 
veteran requested orthotics, but indicated that he did not 
want to pay for them, and was offered a follow-up podiatry 
consultation, which he declined.  In the course of his VA 
treatment for foot pain, the veteran repeatedly denied any 
parasthesia and anesthesia of the feet.  Additionally, 
physical examination and X-rays have all been negative for 
clubbing, edema, or other foot abnormalities.  Most 
significantly, none of the VA medical providers treating the 
veteran for foot pain have related his current problems to 
his active service.  

The Board acknowledges that the veteran, in written 
statements and remarks to VA treating providers, referred to 
a recent history of private medical treatment for foot pain, 
including X-rays, which the veteran described as negative for 
any foot deformities, and a referral for commercial shoe 
inserts, which the veteran reportedly declined as being too 
expensive.  However, with the exception of the records from 
the private podiatrist dated in September 2001 and October 
2001, the veteran has not cooperated in obtaining records of 
any such private medical treatment for submission to VA.  Nor 
has he provided VA with any other information that would 
enable VA to request the information on his behalf.  To the 
contrary, the veteran expressly stated in response to 
correspondence dated in March 2006 that he had no other 
information or evidence to give VA to substantiate his claim.  
Consequently, any information that may have been elicited in 
support of the veteran's service connection claim has not 
been not obtained because of his failure to cooperate.  In 
this regard, the Board reminds the veteran that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

While the veteran asserts that he currently has bilateral 
foot disabilities that are related to service, the first 
medical evidence of any foot problems is dated in September 
2001, more than 53 years after he left active service.  In 
view of the lengthy period between the veteran's separation 
from active service and the first clinically documented 
treatment for foot pain, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, the veteran does not contend, nor does 
the record show, any complaints, diagnoses, or treatment for 
bilateral foot problems during the veteran's period of active 
service.  For this reason, the Board finds that a VA 
examination is not required in this case.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no clinical evidence 
relating the veteran's current foot problems to his period of 
active service.  Thus, service connection for this condition 
is not warranted.

The Board has considered the veteran's contention that his 
bilateral foot disabilities are related to his active 
service.  However, as a lay person, he is not competent to 
opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his currently diagnosed foot problems and his time in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral foot disabilities and that claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in June 2004 and March 2006, 
rating decisions in August 2004 and July 2005, and a 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral foot disabilities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


